Lindsay, J.
—The indictment in this case was for playing cards in a “public place.” Although the accused may have played cards with divers unknown persons at a certain house, it does not necessarily follow that he violated the law enacted against gaming. Persons may play cards at a private house without being guilty of any offense against *560the law. There are certain houses denominated “public houses ” in the statute, and there are certain places considered as “ public places ” in the statute. If either of such “houses” or “places” is averred in the indictment, the allegation is sufficient. But if the houses or places mentioned in the indictment are not designated and charged as enumerated in the statute, then sufficient facts must be stated and averred to show, by the charge itself, that the place designated is a “public place.” In such cases a public place is a deduction of law from the facts appropriately alleged. The indictment in this case was properly quashed for the want of such allegations. • The judgment is
Aeeirmed.